DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 9, the claim appears to be missing part of the sentence.  The portion of the claims available will be examined as is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Haaren (U.S. Pub. No. 20140158573) in view of Oliveira (U.S. Patent No. 7,255,245).
Regarding Claim 1, Van Haaren discloses a method of manufacturing a tank, comprising: overlapping surfaces of an upper wall 12 (figure 2) and a lower wall (figure 2) to form a metal liner (paragraph 16) that defines a cavity 14 (Figure 2) and having an outer surface (figure 2); joining a surface of the upper wall and a surface of the lower wall together by welding to form a weld joint (paragraph 15); positioning a diaphragm 16 (Figure 2) within the cavity and connecting to an inner diameter surface of the lower wall (Figure 2), the diaphragm separating the cavity into an upper portion and a lower portion (figure 2), wherein the upper portion is for a gas and the lower portion is for a liquid (figure 2).  Van Haaren does not disclose priming an outer surface of the metal liner; wrapping the metal liner with a fiber winding layer around the outer surface; and applying a pressure to the metal liner from within the cavity to oppose forces applied to the outer surface of the metal liner during the step of wrapping the metal liner.  However, Oliveira teaches disclose priming an outer surface of the metal liner (figure 8); wrapping the metal liner with a fiber winding layer around the outer surface (figure 8); and applying a pressure to the metal liner from within the cavity to oppose forces applied to the outer surface of the metal liner during the step of wrapping the metal liner (Column 3, lines 60-67-Column 4, lines 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Haaren to include a fiber winding, as taught by Oliveira, in order to reinforce and provide impact resistance to the tank.
Regarding Claim 2, Oliveira teaches wrapping the fiber winding layer helically and circumferentially (Figure 8) with respect to the longitudinal liner axis around the outer surface of the liner (Column 3, lines 60-67-Column 4, line 1-12).
Regarding Claim 3, Oliveira teaches heat curing the hybrid tank after wrapping the metal liner with the fiber winding layer (column 3, lines 66-67).
Regarding Claim 4, Van Haaren discloses a plastic liner 18 (Figure 2, paragraph 19) radially between the diaphragm and the lower wall (figure 2), wherein the plastic liner corresponds in shape to the lower wall (figure 2) and is secured by an inner hoop ring 50 (Figure 2) to form a corrosion resistant volume in the lower portion for the liquid for a potable water application (figure 2).
Regarding Claim 5, Van Haaren discloses positioning a connector 60 (figure 2) within an opening on the upper wall (Figure 2), wherein the connector includes a collar 60 (figure 2) that defines a longitudinal axis and an axial passage to allow the air to enter the cavity (Figure 2).
Regarding Claim 6, Van Haaren discloses a water connector in the lower wall to allow water to enter the cavity 22 (figure 2).
Regarding Claim 7, Van Haaren discloses the weld joint includes a weld bead (paragraph 15) extending radially outward from the outer surface of the metal liner.  Van Haaren does not disclose the weld bead extending no more than approximately 0.125 inches.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above measurement since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Haaren (U.S. Pub. No. 20140158573) in view of Lindahl (U.S. Patent No. 5,379,507) and Oliveira (U.S. Patent No. 7,255,245).
Regarding Claim 8, Van Haaren discloses a method of manufacturing a tank, comprising: an upper wall 12 (Figure 2) and a lower wall 13 (Figure 2); overlapping surfaces of the upper wall and the lower wall (figure 2) to form a metal liner )paragraph 16) that defines a cavity 14 (figure 2) and has an outer surface (figure 2); joining a surface of the upper wall and a surface of the lower wall together by welding to form a weld joint (paragraph 15); positioning a diaphragm 16 (Figure 2) within the cavity and connecting to an inner diameter surface of the lower wall (Figure 2), the diaphragm separating the cavity into an upper portion and a lower portion (figure 2).  Van Haaren does not disclose deep drawing the upper and lower wall and wrapping the metal liner with a fiber winding layer around the outer surface; and applying a pressure to the metal liner from within the cavity to oppose forces applied to the outer surface of the metal liner during the step of wrapping the metal liner.  However, Lindahl teaches deep drawing (column 3, lines 9-13) and Oliveira teaches wrapping the metal liner with a fiber winding layer around the outer surface 30 (figure 8); and applying a pressure to the metal liner from within the cavity to oppose forces applied to the outer surface of the metal liner during the step of wrapping the metal liner (column 3, lines 60-67-Column 4, lines 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Haaren to include deep drawing and a fiber winding layer, as taught by Lindahl and Oliveira, in order to provide a strong seamless part while reinforcing and providing impart resistance.
Regarding Claim 9, Oliveira teaches wrapping the fiber winding layer helically and circumferentially (figure 8)with respect to the longitudinal liner axis around the outer surface of the liner (column 3, lines 60-67-Column 4, lines 1-12).
Regarding Claim 10, Oliveira teaches heat curing the hybrid tank after wrapping the metal liner with the fiber winding layer (column 3, lines 66-67).
Regarding Claim 11, Van Haaren discloses a plastic liner 18 (figure 2; paragraph 19) radially between the diaphragm and the lower wall (figure 2), wherein the plastic liner corresponds in shape to the lower wall and is secured by an inner hoop ring 50 (figure 2) to form a corrosion resistant volume in the lower portion for the liquid for a potable water application (figure 2).
Regarding Claim 12, Van Haaren discloses positioning a connector 60 (Figure 2) within an opening on the upper wall (Figure 2), wherein the connector includes a collar 60 (figure 2) that defines a longitudinal axis and an axial passage to allow the air to enter the cavity (figure 2).
Regarding Claim 13, Van Haaren discloses defining a water connector in the lower wall to allow water to enter the cavity 22 (figure 2).
Regarding Claim 14, Van Haaren discloses the weld joint includes a weld bead (paragraph 15) extending radially outward from the outer surface of the metal liner.  Van Haaren does not disclose the weld bead extending no more than approximately 0.125 inches.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above measurement since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733